


109 HR 5234 IH: Oil Subsidy Elimination Act of

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5234
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 McDermott, Mr. Hinchey,
			 Mr. Allen,
			 Ms. Hooley,
			 Mr. Grijalva,
			 Ms. DeLauro,
			 Mr. Honda,
			 Mr. Nadler, and
			 Ms. Lee) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  certain tax incentives for oil companies.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Subsidy Elimination Act of
			 2006.
		2.FindingsThe Congress finds the following:
			(1)On Friday April
			 21, 2006, the trading price for a barrel of oil reached a new record high of
			 $75.17. As a result the price of gasoline in many areas around the country
			 jumped to $3 per gallon or higher.
			(2)According to the Energy Information
			 Administration (EIA) of the Department of Energy, gas prices are expected to
			 rise nationally by at least another 25 cents in the short term.
			(3)Oil companies are receiving record profits
			 as a result of high gas prices. In 2005, ExxonMobil—the Nation’s largest oil
			 company—earned a net income of $36.1 billion, up 31 percent from the year
			 before. In the fourth quarter of 2005 alone, ExxonMobile earned $10 billion, up
			 from the previous record of $9.92 billion set by ExxonMobile in the third
			 quarter of 2005.
			(4)While high energy
			 prices are squeezing the American middle class, oil executives are receiving
			 record compensation and retirement packages. For example, the retiring chairman
			 of ExxonMobil was recently given a $400 million retirement package—one of the
			 largest in history.
			(5)In the 108th and
			 109th Congresses, the United States Congress passed, and the President signed,
			 legislation giving billions in taxpayer dollars away to the oil industry in the
			 form of tax breaks—even as this industry continues to garner record breaking
			 profits.
			(6)At a November 9, 2005, joint hearing of the
			 Committee on Energy and Natural Resources and the Committee on Environment and
			 Public Works of the Senate, the chief executive officers of the top five oil
			 companies testified that their companies did not need the Federal tax
			 incentives included in the Energy Policy Act of 2005 (Public Law
			 109–58).
			(7)On April 25, 2006,
			 President Bush stated Record oil prices and large cash flows also mean
			 that Congress has got to understand that these energy companies don’t need
			 unnecessary tax breaks like the write-offs of certain geological and
			 geophysical expenditures, or the use of taxpayers’ money to subsidize energy
			 companies research into deep water drilling. I’m looking forward to Congress to
			 take about $2 billion of these tax breaks out of the budget over a 10-year
			 period of time. Cash flows are up. Taxpayers don’t need to be paying for
			 certain of these expenses on behalf of the energy companies..
			2.Requirements for
			 certain large integrated oil companies
			(a)Revaluation of
			 LIFO inventories of large integrated oil companies
				(1)General
			 ruleNotwithstanding any other provision of law, if a taxpayer is
			 an applicable integrated oil company for its last taxable year ending in
			 calendar year 2005, the taxpayer shall—
					(A)increase, effective
			 as of the close of such taxable year, the value of each historic LIFO layer of
			 inventories of crude oil, natural gas, or any other petroleum product (within
			 the meaning of section 4611) by the layer adjustment amount, and
					(B)decrease its cost
			 of goods sold for such taxable year by the aggregate amount of the increases
			 under paragraph (1).
					If the
			 aggregate amount of the increases under paragraph (1) exceed the taxpayer’s
			 cost of goods sold for such taxable year, the taxpayer’s gross income for such
			 taxable year shall be increased by the amount of such excess.(2)Layer adjustment
			 amountFor purposes of this section—
					(A)In
			 generalThe term layer adjustment amount means, with
			 respect to any historic LIFO layer, the product of—
						(i)$18.75, and
						(ii)the
			 number of barrels of crude oil (or in the case of natural gas or other
			 petroleum products, the number of barrel-of-oil equivalents) represented by the
			 layer.
						(B)Barrel-of-oil
			 equivalentThe term barrel-of-oil equivalent has the
			 meaning given such term by section 29(d)(5) (as in effect before its
			 redesignation by the Energy Tax Incentives Act of 2005).
					(3)Application of
			 requirement
					(A)No change in
			 method of accountingAny adjustment required by this section
			 shall not be treated as a change in method of accounting.
					(B)Underpayments of
			 estimated taxNo addition to the tax shall be made under section
			 6655 of the Internal Revenue Code of 1986 (relating to failure by corporation
			 to pay estimated tax) with respect to any underpayment of an installment
			 required to be paid with respect to the taxable year described in subsection
			 (a) to the extent such underpayment was created or increased by this
			 section.
					(4)Applicable
			 integrated oil companyFor purposes of this subsection, the term
			 applicable integrated oil company means an integrated oil company
			 (as defined in section 291(b)(4) of the Internal Revenue Code of 1986) which
			 has an average daily worldwide production of crude oil of at least 500,000
			 barrels for the taxable year and which had gross receipts in excess of
			 $1,000,000,000 for its last taxable year ending during calendar year 2005. For
			 purposes of this subsection all persons treated as a single employer under
			 subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986
			 shall be treated as 1 person and, in the case of a short taxable year, the rule
			 under section 448(c)(3)(B) shall apply.
				(b)Elimination of
			 amortization of geological and geophysical expenditures for major integrated
			 oil companies
				(1)In
			 generalSection 167(h) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(5)Nonapplication
				to major integrated oil companiesThis subsection shall not apply
				with respect to any expenses paid or incurred for any taxable year by any
				integrated oil company (as defined in section 291(b)(4)) which has an average
				daily worldwide production of crude oil of at least 500,000 barrels for such
				taxable
				year.
						.
				(2)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendment made by section 1329(a) of the Energy Policy Act of
			 2005.
				(c)Modifications of
			 foreign tax credit rules applicable to large integrated oil companies which are
			 dual capacity taxpayers
				(1)In
			 generalSection 901 of the Internal Revenue Code of 1986
			 (relating to credit for taxes of foreign countries and of possessions of the
			 United States) is amended by redesignating subsection (m) as subsection (n),
			 and by inserting after subsection (l) the following new subsection:
					
						(m)Special rules
				relating to large integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is a large integrated
				oil company to a foreign country or possession of the United States for any
				period shall not be considered a tax—
								(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
								(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
									(i)is
				paid by such dual capacity taxpayer pursuant to the generally applicable income
				tax imposed by the country or possession, or
									(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
									Nothing
				in this paragraph shall be construed to imply the proper treatment of any such
				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
								(A)is subject to a
				levy of such country or possession, and
								(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
								(3)Generally
				applicable income taxFor purposes of this subsection—
								(A)In
				generalThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
								(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
									(i)persons who are
				not dual capacity taxpayers, and
									(ii)persons who are
				citizens or residents of the foreign country or possession.
									(4)Large integrated
				oil companyFor purposes of this subsection, the term large
				integrated oil company means, with respect to any taxable year, an
				integrated oil company (as defined in section 291(b)(4)) which—
								(A)had gross receipts
				in excess of $1,000,000,000 for such taxable year, and
								(B)has an average
				daily worldwide production of crude oil of at least 500,000 barrels for such
				taxable year.
								
				(2)Effective
			 date
					(A)In
			 generalThe amendments made by this subsection shall apply to
			 taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
					(B)Contrary treaty
			 obligations upheldThe amendments made by this subsection shall
			 not apply to the extent contrary to any treaty obligation of the United
			 States.
					3.Repeal of tax
			 subsidies enacted by the Energy Policy Act of 2005 for oil and gas
			(a)RepealThe following provisions, and amendments
			 made by such provisions, of the Energy Policy Act of 2005 are hereby
			 repealed:
				(1)Section 1323 (relating to temporary
			 expensing for equipment used in refining of liquid fuels).
				(2)Section 1328 (relating to determination of
			 small refiner exception to oil depletion deduction).
				(3)Section 1329 (relating to amortization of
			 geological and geophysical expenditures).
				(b)Administration
			 of Internal Revenue Code of 1986The Internal Revenue Code of
			 1986 shall be applied and administered as if the provisions, and amendments,
			 specified in subsection (a) had never been enacted.
			
